DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 1 is amended and claims 1-4, 6-10, 12 and 14-26 are pending in the current application and are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0011321 A1 of Koch in view of US 2014/0140886 A1 of Speckert with further evidentiary reference to Cambridge online dictionary definition of “up to” < https://dictionary.cambridge.org/us/dictionary/english/up-to > retrieved on 6/11/21, hereinafter Cambridge. 
As to claims 1 and 7, Koch discloses the composition with respect to the claimed ranges as shown in Table 1 below:
Table 1
Element
Claim 1 (weight)
Claims 2-4 and 6-10
Koch (claim 1)
Si
8.5 to 11.5 %
8.5 to 10%
8 to 11.5%
Mg
0.1 to 0.5 %
0.3 to 0.4%
0.08 to 0.4%
Mn
0.3 to 0.8%
0.3 to 0.5%
0.3 to 0.8%
Fe
0.02 to 0.5%
0.15 to 0.5%
Max 0.4%
Zn
0.2 to 0.5%
0.2 to 0.4%
Max 0.1%
Cu
0.1 to 0.5%
0.15 to 0.25%
Max 0.1%
Mo
0.02 to 0.3%
0.05 to 0.2%
0.05 to 0.5%
Zr
0.02 to 0.3%
0.05 to 0.2%
0.05 to 0.3%
Ga
92 to 120 ppm

1to 250 ppm
Al
Remainder and unavoidable impurities

Balance
Optionally at least one element selected from the group consisting of:



Sr
30 to 300 ppm

30 to 300 ppm
Na
5 to 30 ppm

5 to 30 ppm
Ca
1 to 30 ppm

1 to 30 ppm
P
5 to 34 ppm

1 to 250 ppm
Ti
0.02 to 0.25%


B
3-50 ppm




Note that Koch discloses adding gallium phosphide and/or indium phosphide in a quantity corresponding to 1 to 250 ppm phosphorus for grain refinement (Koch, claim 1). As the formula for gallium phosphide is GaP, adding an amount corresponding to 1 to 250 ppm phosphorus would also result in 1 to 250 ppm of gallium in the alloy.
prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed ranges in claim 1 would be obvious in light of the disclosed ranges in Koch.
	While Koch discloses adding equal amounts of gallium and phosphate Koch discloses that this addition of gallium phosphide results in grain refinement and this grain refinement occurs in the range of 1 to 250 ppm (Koch, paragraph [0037]). As Koch discloses that this effect occurs across this entire range, the grain refinement effect would occur at 92 ppm or 34 ppm of gallium and phosphorus. As it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select within this range to achieve the effect of grain refinement, it would have been obvious to select 92 ppm of gallium and phosphorus. This amount would meet the claim limitation for gallium and would be close to the claimed amount of phosphorus, differing by only 58 ppm and would be expected to produce the same results in the alloy. It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor, see MPEP § 2144.05. 

Koch does not explicitly disclose where zinc is 0.2 to 0.5% by weight nor where it is 0.2 to 0.4% by weight. 
Koch does disclose adding up to 0.1% zinc.
Speckert relates to an aluminum alloy for cast components having increased strength (Speckert, abstract). Speckert teaches an aluminum alloy composition comprising from 9 to 11.5% by weight of silicon, from 0.45 to 0.8% by weight of manganese, from 0.2 to 1.0% by up to 0.2% by weight of zinc (Speckert, paragraph [0011]). Speckert teaches the addition of zinc also improves the casting behavior and filling of the mould (Speckert, paragraph [0011]). 
Cambridge notes that “up to” is used to say that something is less than or equal to but not more than a stated value, number, or level (Cambridge, definition of “up to”), thus Speckert’s range is inclusive of 0.2% zinc. 
As both Koch and Speckert relate to similar aluminum alloys used in casting, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the amount of zinc up to 0.2% by weight taught by Speckert to the composition disclosed by Koch, thereby increasing the strength and corrosion resistance as well as improving the casting behavior and filling of the mould (Speckert, paragraph [0011]).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed range in claims 1 and 7 would be obvious in light of the disclosed ranges in Speckert.


claims 2-4, 6, and 9-10, Koch discloses overlapping ranges for Si, Mg, Mn, Fe, Mo, Zr, and Ga as shown in the table above. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed ranges in claims 2-6 and 9-10 would be obvious in light of the disclosed ranges in Koch.

As to claim 8, Koch does not explicitly disclose where the copper is 0.15 to 0.25% by weight.
	Koch does disclose adding up to 0.1% of copper.
	Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art, see MPEP § 2144.05.
	As the amount of copper claimed differs by only 0.05% from the disclosed range, there is a prima facie case that the claimed range is obvious as the there is no showing that the claimed range achieves unexpected results relative to the prior art (Applicant’s specification, tables on pgs. 7-8). 
While the alloy shows marginally higher strength when compared to a representative alloy, at least when air quenching is used, this does not establish that Cu necessarily produces unexpected results in the range of 0.15 to 0.25%. While the higher results occur when the Cu is at 0.197% and 0.198% compared to the comparative alloy at 0.0006%, many other elements are also changed. Applicant’s alloys have considerably more titanium (0.11 and 0.15% compared to 0.05% in the comparative alloy), zirconium (0.117 and 0.102% compared to 0.002% in the comparative alloy), and molybdenum (0.087 and 0.108% compared to 0.0% in 
As to claim 12, Koch discloses a process of manufacturing safety components for a car comprising the steps of diecasting said safety components from the aluminum alloy (Koch, claim 11).
Claims 1-4, 6-10, 12, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Speckert with further evidentiary reference to Junsheng Wang, Physical Metallurgy of Aluminum Alloys, Aluminum Science and Technology, Vol 2A, ASM Handbook, Edited By Kevin Anderson, FASM, John Weritz, J. Gilbert Kaufman, FASM, ASM International, 2018, p 44–79 hereinafter Wang and Cambridge.
As to claim 1, Speckert discloses the composition in comparison to the claimed ranges as shown in Table 2 below.
Table 2
Element
Claim 1
Claims 2-4 and 6-10
Speckert (claim 1)
Si
8.5 to 11%
8.5 to 10%
9 to 11.5%
Mg
0.1 to 0.5%
0.3 to 0.4%
0.2 to 1.0%
Mn
0.3 to 0.8%
0.3 to 0.5%
0.45 to 0.8%
Fe
0.02 to 0.5%
0.15 to 0.5%
Not more than 0.2%
Zn
0.2 to 0.5%
0.2 to 0.4%
Not more than 0.2%
Cu
0.1 to 0.5%
0.15 to 0.25%
0.1 to 1.0%
Mo
0.02 to 0.3%
0.05 to 0.2%
Not more than 0.3%
Zr
0.02 to 0.3%
0.05 to 0.2%
Not more than 0.4%
Ga
92 to 120 ppm


Al
Remainder and unavoidable impurities

Balance and production related impurities
Optionally at least one element selected from the group consisting of:



Sr
30 to 300 ppm

0.01 to 0.02% (100 to 200 ppm)
Na
5 to 30 ppm


Ca
1 to 30 ppm


P
5 to 34 ppm


Ti
0.02 to 0.25%

Not more than 0.15%
B
3-50 ppm




usually present at levels of 0.001 to 0.02% (10-200 ppm) and at these levels its effect on mechanical properties is quite small (Wang, pg. 71, left column, first full paragraph). 
As Speckert notes that its alloy includes “production related impurities” (Speckert, claim 1) the alloy disclosed in Speckert includes gallium at 10-200 ppm.
Cambridge notes that “up to” is used to say that something is less than or equal to but not more than a stated value, number, or level (Cambridge, definition of “up to”), thus Speckert’s range is inclusive of 0.2% zinc. 
Therefore the claimed ranges either match or fall inside Speckert’s ranges (Sr) or the claimed ranges overlap the Speckert’s ranges (Zr, P, Ga, Mo, Cu, Fe, Mg, Si). The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed ranges in claim 1 would be obvious in light of the disclosed ranges in Speckert.

As to claims 2-4 and 6-10, Speckert discloses overlapping ranges for Si, Cu, Mg, Mn, Fe, Mo, Zn and Zr as shown in the table above. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed ranges in claims 2-6 and 9-10 would be obvious in light of the disclosed ranges in Speckert.

claim 12, Speckert discloses where the components made from the composition comprise crash and strength-relevant structural and chassis components of a motor vehicle (Speckert, claim 6).

As to claim 14, Speckert discloses the composition in comparison to the claimed ranges as shown in Table 3 below.
Table 3
Element
Claim 14
Claims 15-19
Speckert (claim 1)
Si
8.5 to 11%

9 to 11.5%
Mg
0.1 to 0.5%
0.3 to 0.4%
0.2 to 1.0%
Mn
0.3 to 0.8%

0.45 to 0.8%
Fe
0.02 to 0.5%
0.15 to 0.5%
Not more than 0.2%
Zn
0.005 to 0.5%
0.2 to 0.4%
Not more than 0.2%
Cu
0.15 to 0.5%

0.1 to 1.0%
Mo
0.02 to 0.3%
0.05 to 0.2%
Not more than 0.3%
Zr
0.02 to 0.3%
0.05 to 0.2%
Not more than 0.4%
Ga
60 to 120 ppm


Al
Remainder and unavoidable impurities

Balance and production related impurities
Optionally at least one element selected from the group consisting of:



Sr
30 to 300 ppm

0.01-0.02% (100-200 ppm)
Na
5 to 30 ppm


Ca
1 to 30 ppm


P
5 to 250 ppm


Ti
0.02 to 0.25%

Not more than 0.15%
B
3 to 50 ppm




As Speckert notes that its alloy includes “production related impurities” (Speckert, claim 1; see also Wang, pg. 71, left column, first full paragraph concerning Ga as common impurity) the alloy disclosed in Speckert includes gallium at 10-200 ppm.
Cambridge notes that “up to” is used to say that something is less than or equal to but not more than a stated value, number, or level (Cambridge, definition of “up to”), thus Speckert’s range is inclusive of 0.2% zinc. 
prima facie case of obviousness exists.”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed ranges in claim 1 would be obvious in light of the disclosed ranges in Speckert.

As to claims 15-19, Speckert discloses overlapping ranges for Mg, Fe, Zn, Mo, and Zr as shown in the table above. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed ranges in claims 15-19 would be obvious in light of the disclosed ranges in Speckert.


claim 20, Speckert discloses the composition in comparison to the claimed ranges as shown in Table 4 below.
Table 4
Element
Claim 20
Claims 21-26
Speckert (claim 1)
Si
8.5 to 11%

9 to 11.5%
Mg
0.1 to 0.5%
0.3 to 0.4%
0.2 to 1.0%
Mn
0.3 to 0.8%

0.45 to 0.8%
Fe
0.02 to 0.5%
0.15 to 0.5%
Not more than 0.2%
Zn
0.005 to 0.5%
0.2 to 0.5%
Not more than 0.2%
Cu
0.1 to 0.5%
0.15 to 0.25%
0.1 to 1.0%
Mo
0.02 to 0.3%
0.05 to 0.2%
Not more than 0.3%
Zr
0.02 to 0.3%
0.05 to 0.2%
Not more than 0.4%
Ga
60 to 120 ppm


Al
Remainder and unavoidable impurities

Balance and production related impurities
Optionally at least one element selected from the group consisting of:



Sr
30 to 300 ppm

0.01 to 0.02% (100 to 200 ppm)
Na
5 to 30 ppm


Ca
1 to 30 ppm


Ti
0.02 to 0.25%

Not more than 0.15%
B
3 to 50 ppm



As Speckert notes that its alloy includes “production related impurities” (Speckert, claim 1; see also Wang, pg. 71, left column, first full paragraph concerning Ga as common impurity) the alloy disclosed in Speckert includes gallium at 10-200 ppm.
Cambridge notes that “up to” is used to say that something is less than or equal to but not more than a stated value, number, or level (Cambridge, definition of “up to”), thus Speckert’s range is inclusive of 0.2% zinc. 
Therefore the claimed ranges either match or fall inside Speckert’s ranges (Sr) or the claimed ranges overlap the Speckert’s ranges (Al, Ti, Ga, Zr, Mo, Cu, Zn, Fe, Mn, Mg, Si). The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).
prima facie case that the currently claimed ranges in claim 1 would be obvious in light of the disclosed ranges in Speckert.

As to claims 21-26, Speckert discloses overlapping ranges for Cu, Mg, Fe, Zn, Mo, and Zr as shown in the table above. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).
Thus, there is a prima facie case that the currently claimed ranges in claims 15-19 would be obvious in light of the disclosed ranges in Speckert.

Claims 1-4, 6-10, 12, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Speckert in view of GB 616413 A hereinafter the ‘413 patent with further evidentiary reference to Wang and Cambridge; Cambridge is taken as cited above.
With respect to claims 1-4, 6-10, 12, and 14-26, Speckert discloses ranges that anticipate or overlap and thereby make obvious the instant claimed ranges for the reasons stated in the rejection above. Further, as Speckert notes that its alloy includes “production related impurities” (Speckert, claim 1) and Wang discloses that gallium is an impurity in aluminum and is typically present at levels of 0.001 to 0.02% (10-200 ppm), and at these levels its effect on mechanical properties is quite small (Wang, pg. 71, left column, first full paragraph), it would be expected that Speckert discloses an aluminum alloy that includes gallium at 10-200 ppm.
However, in the alternative, the ‘413 patent relates to an improved aluminum alloy suitable for operation at high temperatures (‘413 patent, col 1, lines 6-8). The ‘413 patent teaches an aluminum alloy with silicon at 6 to 17.9%, manganese either alone or with the addition of cobalt and/or nickel at 1.3 to 4.75%, Magnesium at 0.25 to 5%, copper at 0-2.5 %, 
As Speckert and the ‘413 patent both relate to similar high-silicon aluminum alloys, it would have been obvious to one of ordinary skill in the art at the time of filing to add not more than 0.99% of gallium as taught by the ‘413 patent to the alloy disclosed in Speckert to thereby improve the aluminum alloy (‘413 patent, col 1, lines 31-43). This also constitutes combining prior art elements according to known methods to yield predictable results as both Speckert and the ‘413 patent relate to similar aluminum alloys and gallium would be expected to improve the similar alloys in similar ways, see MPEP § 2143(I)(A). 

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive. 
With respect to the 103 rejection of claims 1-4, 6-10, and 12 over Koch in view of Speckert, applicant has amended the range for gallium to be 92-120 ppm and the range for the optional addition of phosphorus to be 5-34 ppm. Applicant argues that as Koch discloses adding gallium phosphide corresponding to 1-250 ppm of phosphorous, phosphorous and gallium are added to the alloy at a 1 to 1 molar ratio (Applicant’s remarks, pg. 7, 3rd paragraph) while the claims have a molal quantity of gallium which is greater than that of phosphorous (Applicant’s remarks, pg. 6, last paragraph). 
However, given that Koch teaches a range of adding gallium phosphide for grain refinement, it would be obvious to select within that range to obtain the desired grain refinement of the aluminum alloy. Thus, while Koch discloses adding an equal amount of each element, 92 ppm of phosphorous or 34 ppm of gallium would still be close to the claimed ranges and would be expected to exhibit the grain refinement over this entire range.
Applicant argues that the addition of gallium in combination with the claimed zirconium and molybdenum additions produces a finer grain structure and increased strength without lowering the elongation at break (Applicant’s remarks, pg. 7, first paragraph).  Applicant points to the examples on pages 7 and 8 of the originally-filed application and asserts that these results clearly show the effect of gallium (Applicant’s remarks, pg. 7, first paragraph).
The deficiencies of the data in the specification has been previously noted, see non-Final rejection mailed June 24, 2021, pg. 16.  Applicant’s data does not establish any sort of criticality nor unexpected results with respect to gallium, gallium in a molar ratio with phosphorus, or any other claimed elements. The singular comparative alloy (Alloy 1) differs significantly in composition from the disclosed alloys according to the invention (Alloy A and B). The silicon in Alloy 1 is 0.74% higher than Alloy A and 1.14% higher than Alloy B. Alloy 1 has 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP § 716.02(d)(II).
Applicant’s data is not commensurate in scope with the claimed ranges. Applicant puts forward two inventive examples and comparative example outside the claimed range of gallium. However, this comparative example also has Mo, Zr, Zn, and Cu outside the claimed ranges as well. Thus the data points provided do not enable the determination of unexpected results as the changes in strength cannot be linked to the changes of any one element. 
While applicant argues that this data shows criticality for the claimed range of gallium, the arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record, see MPEP § 716.01(c).
nd paragraph; Also Applicant’s remarks, pg. 9, 3rd paragraph). Applicant argues that the gallium and phosphorous in the claimed die-cast alloy are controlled as purposeful additions and that gallium at the claimed levels have a significant effect on the properties of the alloy as shown in the examples on pg. 7 and 8 of the specification (Applicant’s remarks, pg. 8, 3rd paragraph; also Applicant’s remarks, pg. 9, last paragraph). Applicant also argues that Speckert does not disclose where there is a purposeful addition of gallium from 92-120 ppm where the molal quantity of gallium is always greater than the molal quantity of phosphorous (Applicant’s remarks, pg. 8, last paragraph). 
Speckert is clear that it includes typical impurities and Wang clearly shows that these sort of impurities in aluminum alloys include gallium at a range (10-200 ppm) that overlaps the claimed range, therefore Speckert discloses an aluminum alloy with a gallium amount that overlaps the claimed range. As such, Speckert would be expected to exhibit the same properties over this entire range. As applicant has not established that there are unexpected results resulting from the addition of the amount of gallium (see above discussion), the rejection over Speckert is maintained.
Further, while applicant also points to the lack of a teaching in Speckert concerning the molal quantity of gallium always being greater than the molal quantity of phosphorous, this relationship is not required by the claims. Phosphorous is an optional component of the composition in claim 1 and Speckert meets the limitation by not disclosing the addition of phosphorous. 
While applicant asserts that the claimed gallium addition provides unexpected results by allowing iron to be increased without reducing elongation and increasing the strength (Applicant’s remarks, pg. 10, first paragraph), this is not established by the data provided in the 
As applicant does not argue claims 2-4, 6-10 and 12 separately, these rejections are also maintained for the reasons stated above. 
With respect to independent claims 14 and 20 which claim aluminum die cast alloys including 60-120 ppm of gallium, applicant reasserts that the claimed amount of gallium is a purposeful addition and the Examples show that gallium has a significant effect on the properties of the alloy (Applicant’s remarks, pg. 10, 5th paragraph) and that the broad discloses of 5000 ppm of impurities in Speckert cannot be considered to teach the addition of 60-120 ppm of gallium (Applicant’s remarks, pg. 10, 7th paragraph). 
As repeatedly noted, applicant has not established that addition of gallium in the claimed range imparts unexpected results as all of the other claimed elements are also changing. Further, this is not a broad range as Wang clearly notes that the typical range of gallium is 10-200 ppm. As such, this closely overlaps the claimed range and applicant has not demonstrated that the narrower claimed range would produce results that are significant and unexpected by a person of ordinary skill in the art.
As claims 15-19 and 21-26 depend from claims 14 and 20 and are not argued separately, those rejections are maintained for the reasons stated above. 
Applicant did not argue the 103 rejection of all claims by Speckert in view of the ‘413 patent. As the ‘413 patent teaches adding up to 0.99% Ga to improve the alloy and applicant has not demonstrated criticality nor unexpected results with respect to gallium this rejection is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733